Citation Nr: 1133671	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-19 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1948 to July 1953.  The Veteran died on March [redacted], 2005.  The Appellant is his surviving spouse.  These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in located in Chicago, Illinois (RO).  

The issue of entitlement to service connection for the cause of the Veteran's death will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran did not have a claim for VA benefits pending at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist appellants in substantiating claims for VA benefits under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

However, in a case such as this one, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed in further detail below, the Appellant's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.

Historically, the Veteran served on active duty from October 1948 to July 1953.  The Appellant submitted a certificate of death demonstrating that the Veteran died on March [redacted], 2005.  The Appellant submitted a claim of entitlement to accrued benefits in August 2005

Upon the death of a veteran, periodic monetary benefits to which that veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA 

records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

In November 1953, the Veteran submitted a claim of entitlement to a VA-provided hair prosthesis to conceal an inservice injury he incurred as a result of battery acid spilling on his head.  Pursuant to this claim, the Veteran was afforded a VA examination that ultimately resulted in diagnoses of alopecia areata and psychoneurosis, conversion reaction.  Service connection was granted for both of these disabilities via a March 18, 1954 rating decision.  Although provided notice of this decision, the Veteran did not appeal.  

On January 25, 1960, the Veteran was scheduled for a routine VA examination to ascertain the severity of his service-connected disabilities.  Because the Veteran did not appear for the examination, he was notified by a February 16, 1960 letter that payment of his benefits was stopped, effective the date of the last issued payment.  The Veteran was then scheduled for and underwent a VA examination on March 28, 1960, which was followed by a rating decision on April 6, 1960.  The Veteran was provided notice of this decision, but did not appeal.  

The claims file did not otherwise contain a suggestion of any claim raised by the Veteran that remained pending at the time of his death.  Moreover, the Appellant has not identified any pending claim alleged to have remained at the time of the Veteran's death.  Consequently, the Board finds that the Veteran did not have any claim pending at the time of his death and, thus, the Appellant's claim for accrued benefits must be denied.


ORDER

Entitlement to accrued benefits is denied.


REMAND

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Appellant submitted a certificate of death demonstrating that the Veteran died on March [redacted], 2005.  The immediate cause of the Veteran's death was determined to be septic shock, bought on by Parkinson's disease and hypertension.

According to his service treatment records, the Veteran was stationed in Okinawa, Japan when a typhoon struck in June 1949.  While attempting to secure supplies, a bottle of battery acid spilled onto the Veteran's head, resulting in alopecia.  As a result of the acid burn, the Veteran lost approximately 15 square inches of hair from the frontal and parietal areas of his scalp.  

A medical certificate, dated in April 22, 1953, demonstrated that the Veteran reported a "personality change" subsequent to the battery acid incident.

The Veteran's service treatment records also demonstrated that, in August 1952, he fell and struck his head while aboard a transport ship bound for Alaska.  The diagnosis was brain concussion.  Subsequent to this incident, the Veteran regularly complained of and was treated for headaches that he characterized as constant, "drawing," "pulling," and "squeezing."  He stated that his headaches were worse when he was lying down and when he was otherwise unoccupied by his duties.  A September 25, 1952 radiological examination was negative.  Physical examinations and neurological surveys failed to reveal any organic lesions, but the Veteran became increasingly withdrawn and reclusive.  

On November 4, 1952, the Veteran reported a dislike of being in crowds or around noise because both "upset" him and resulted in headaches.  On November 6, 1952, the Veteran reported having been "knocked out" several times previously.  He complained of "attacks" of palpitations and rapid heart "action," with anxiety and throbbing of his head.

In a memorandum dated on January 19, 1953, a military surgeon rendered a diagnosis of a mild anxiety state characterized by feelings of self-consciousness, inadequacy, and tension headaches, as a result of the loss of hair due to the battery acid incident.

The Board finds there is an indication that the contributory causes of the Veteran's death, Parkinson's disease and hypertension, may be related to his active duty service and/or an event therein.  The evidence of record does not, however, include sufficient competent evidence addressing the etiological relationship, if any, between the contributory causes of the Veteran's death and his active duty service or an event therein.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that a remand is warranted in order to obtain an opinion from a VA examiner.  See also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Appellant identify all VA and non-VA medical providers treated the Veteran for Parkinson's disease, hypertension, or headaches.  Further, the RO must request that the Appellant submit or identify all medical evidence associated with the Veteran's death, including hospitalization reports.  Based on her response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO was unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Appellant is ultimately responsible for providing the evidence.  The Appellant must then be given an opportunity to respond.

2.  The RO must arrange for the Veteran's claims file to be reviewed by a VA examiner.  After a thorough review of the Veteran's claim file, the examiner must opine as to whether the contributory causes of the Veteran's death, Parkinson's disease and hypertension, were incurred in or due to the Veteran's active duty service.  The examiner must specifically address the evidence of record pertaining to the battery acid burn and the brain concussion.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


